NO.
12-08-00079-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: JASON BURROW,
RELATOR     §          ORIGINAL
PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
            In this
original mandamus proceeding, Jason Burrow requests an order compelling the
trial court to “have [Burrow] brought before the Court to answer and plead to
the pending charges.”  He also complains
that the trial court has refused to rule on his motions for bench warrants
within a reasonable time.1 
We deny the petition.
            In a
criminal case, mandamus relief is authorized only if the relator establishes
that (1) he has no other adequate legal remedy and (2) under the facts and the
law, the act sought to be compelled is purely ministerial.  State ex rel. Hill v. Fifth Court of
Appeals, 34 S.W.3d 924, 927 (Tex. Crim. App.2001).  In the instant case, Burrow is charged with
burglary of a habitation in trial court cause number 241-1364-06.  He alleges that he has filed five motions
seeking a bench warrant so that he can appear before the trial court and answer
the charges, but the trial court has not ruled on the motions.  
            According to
the information available in this appeal, Burrow has counsel to represent him
on the pending charge.  Burrow is not
entitled to hybrid representation—partially pro se and partially by
counsel.  See Landers v. State,
550 S.W.2d 272, 280 (Tex. Crim. App.1977). 
Because Burrow has counsel, he must look solely to his counsel for
representation. Therefore, we do not consider Burrow’s pro se mandamus petition.
Accordingly, the petition for writ of mandamus is denied.
 
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
 
 
Opinion delivered February
22, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1 The
respondent is the Honorable Jack Skeen, Jr., Judge of the 241st Judicial
District Court, Smith County, Texas.